*96On Rehearing.
His Honor, EMILE GODCHAUX,
rendered the opinion and decree of the Court, as follows:
Upon further examination of the record the Court is far from satisfied that the facts are disclosed with sufficient clearness and certainty to enable us to intelligently .apply the principles of law upon which the rights of the parties should be determined.. This has reference particularly to the questions: (1) As to whether under all the circumstances of the case it can be said that the machinery retained its character of an immovable by destination or became a movable within the meaning of the law, particularly as enunciated in Folse vs. Triche, 113 La., 915; and, (2) As to whether or not the nature, or ■character of the notice recéived by defendants of a prior sale of the property was such as to establish their status as purchasers in good or in bad faith.
It is proper, therefore, that the case should be re-opened ■for the taking-of additional evidence on these subjects; and without attempting to limit or direct the efforts of the parties in this regard, it may be of advantage to state that we find the evidence particularly scant and unsatisfactory with regard to the condition of the sugar house .and its contents; the effect of the removal of a part of the machinery and equipment upon the completeness and efficiency of that which remains; the relationship of the defendants to the property as creditors or otherwise and their familiarity therewith when the fire occurred, .at the time of the sale to Yon Phul and thereafter; the precise language of the notice of the prior sale given to defendants and all the circumstances under which it was provoked and received.
Opinion and decree, February 17, 1915.
As the record now stands, the documentary evidence, including the correspondence passing between the parties, .is not only incomplete but of doubtful .admissibility as presently offered, while the fact is .apparent that other witnesses, having intimate knowledge and information upon all these subjects, can be heard to advantage.
’Considering the condition of the record, we have therefore concluded to withdraw and withhold for the present any expression as to the law applicable to the ease.
Our previous • opinion and decree is accordingly recalled and set aside, and it is now decreed that the judgment appealed from be avoided and annulled and the case remanded for further trial according to law and the views herein expressed, the appellees paying the costs of appeal and those of the trial Court to await the final de- . termination of the cause.
Prior opinion and decree recalled and case remanded.